DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 11 April 2022.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11 April 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 9-14 of the remarks with respect to the rejections of claims 1, 2, 5, 7, 9, and 17, US Publication 2016/0062515 to Bae, and US Publication 2012/0075351 to Imai.  	As to claim 1, Applicant argues that Bae fails to disclose limitations directed towards “decrease the grip suppression in the region of the curved display edge proximate the selectable element of the user interface responsive to a determination that the selectable element of the user interface is displayed within the region of the curved display edge of the display screen”.  Applicant further argues that “Bae does not decrease or remove grip suppression on the curved area of the display such that a user is capable of selecting a desired icon”.  The examiner respectfully disagrees.   The specification at ¶ 0005 discloses that “grip suppression limits the device application actions from being initiated based on inadvertent touch inputs on the selectable elements”.  As such, the disregarding of a user touch on the side display area of the electronic device when it is initially gripped, as in previously cited ¶ 0130, amounts to “grip suppression”, as this allows for a reduction in “unintended malfunctions or erroneous inputs”, at ¶ 0006-0007.  Furthermore, Bae distinguishes between a first area 612-1, which contains displayed UI elements, and a second area 612-2, which does not, and processing inputs subsequent to the initial grip suppression in the first area while disregarding inputs made in the second area.  See ¶ 0130 and Fig. 6B.  Such distinguishing and processing is analogous to the claimed limitation “decrease the grip suppression in the region of the curved display edge proximate the selectable element of the user interface responsive to a determination that the selectable element of the user interface is displayed within the region of the curved display edge of the display screen”.
Applicant argues with respect to claim 2 that the cited portions of Bae “only describe to deactivate or limit the touch sensor in an area of the curved display that does not include a UI element”.  The examiner respectfully disagrees.  Bae plainly discloses that “the controller 190 may disregard a user touch which is made on the side display 612 when the electronic device 100 is initially gripped”, at ¶ 0130, illustrated in Fig. 6B.  Side display 612 includes both 612-1 and 612-2, a first area including UI elements and a second area which does not.  The examiner contends that this initial grip suppression may then be deactivated or limited such at the UI elements of the first area may be interacted with.
Applicant’s arguments of claim 5, with respect to Bae and Imai, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s arguments of claim 7, the examiner respectfully disagrees.  Applicant asserts that Bae fails to disclose limitations directed towards “decrease the grip suppression in the region of the curved display proximate the selectable element responsive to the device grip position being proximate the region”.  As shown above, Bae at ¶ 0130 decreases or removes grip suppression in response to an initial grip or touch to the curved region 612 of the display device.  The examiner contends that the entire region 612 may be considered “proximate” to a the selectable elements of region 612-2, as seen in Fig. 6B.
Applicant’s arguments with respect to claims 9 and 17 are similar to those of claim 1, and as such are deemed responded to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9-12, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US Publication 2016/0062515 A1, hereinafter Bae).

	Regarding claim 1, Bae discloses a wireless device, comprising:
a display screen with curved display edges to display a user interface associated with a device application, the user interface including a selectable element to initiate a device application action (Bae discloses an electronic device having a curved display including a main display area and auxiliary display area for displaying selectable application icons.  See ¶ 0016 and 0170, and Figs. 3A and 22A);
an adaptive control module implemented at least partially in hardware to adaptively manage grip suppression in the curved display edges of the display screen, the grip suppression limiting the device application action from being initiated based on inadvertent touch inputs on the selectable element (the electronic device may be controlled based on a user’s grip of the device, at ¶ 0002.  Input suppression may occur, such as disregarding an initial grip/touch input on the side display area, or disregarding touch inputs made in an area of the side display area commonly contacted by a user but not commonly used for input.  See ¶ 0130-0131 and Fig. 6B), the adaptive control module configured to:
determine the selectable element of the user interface is displayed within a region of a curved display edge of the display screen (selectable application icons are displayed on a curved portion of the device, as seen in Fig. 6B and disclosed at ¶ 0130); and
decrease the grip suppression in the region of the curved display edge proximate the selectable element of the user interface responsive to a determination that the selectable element of the user interface is displayed within the region of the curved display edge of the display screen (grip suppression may be decreased or removed after an initial gripping of the device on the curved area of the display such that a user is capable of selecting a desired icon.  See ¶ 0130.  Furthermore, Bae distinguishes between a first area 612-1, which contains displayed UI elements, and a second area 612-2, which does not, and processing inputs subsequent to the initial grip suppression in the first area while disregarding inputs made in the second area).

Regarding claim 2, Bae discloses wherein the adaptive control module is configured to decrease the grip suppression effective to allow user selection of the selectable element of the user interface displayed within the region of the curved display edge of the display screen (grip suppression may be decreased or removed after an initial gripping of the device on the curved area of the display such that a user is capable of selecting a desired icon.  See ¶ 0130 and Fig. 6B).

Regarding claim 3, Bae discloses wherein the user selection of the selectable element displayed within the region of the curved display edge of the display screen is recognized as an input to initiate the device application action (user input after removal of grip suppression may be processed on a displayed application icon, at ¶ 0130).

Regarding claim 4, Bae discloses wherein the adaptive control module is configured to maintain an increased level of grip suppression in the curved display edges of the display screen outside of the region of the curved display edge of the display screen in which the selectable element of the user interface is displayed (inputs made in a region of the curved display not displaying application icons may be disregarded after the initial grip suppression is removed, at ¶ 0130).

	Regarding claim 7, Bae discloses wherein the adaptive control module is configured to:
receive a device grip position of a user grip holding the wireless device (a device sensor may determine if the device is being gripped, as well as a shape or position of the grip, at ¶ 0125 and 0127);
determine the device grip position is proximate the region of the curved display edge in which the selectable element of the user interface is displayed (grip shape or position may be sensed, at ¶ 0125 and 0127, including touching of a region of a display near selectable graphical user interface elements.  See Fig. 6B); and
decrease the grip suppression in the region of the curved display edge proximate the selectable element responsive to the device grip position being proximate the region (grip suppression may be removed from an application icon region of the curved area display and maintained within a portion of the display not including icons, at ¶ 0130 and displayed in Fig. 6B).

	Regarding claim 9, Bae discloses a method, comprising:
displaying a user interface on a display screen with curved display edges, the user interface including a selectable element that is selectable to initiate a device application action (Bae discloses an electronic device having a curved display including a main display area and auxiliary display area for displaying selectable application icons.  See ¶ 0016 and 0170, and Figs. 3A and 22A);
managing grip suppression in the curved display edges of the display screen, the grip suppression limiting the device application action from being initiated based on inadvertent touch inputs on the selectable element (the electronic device may be controlled based on a user’s grip of the device, at ¶ 0002.  Input suppression may occur, such as disregarding an initial grip/touch input on the side display area, or disregarding touch inputs made in an area of the side display area commonly contacted by a user but not commonly used for input.  See ¶ 0130-0131 and Fig. 6B), the managing the grip suppression including:
determining the selectable element of the user interface is displayed within a region of a curved display edge of the display screen (selectable application icons are displayed on a curved portion of the device, as seen in Fig. 6B and disclosed at ¶ 0130); and
decreasing the grip suppression in the region of the curved display edge proximate the selectable element of the user interface based on the determining the selectable element of the user interface is displayed within the region of the curved display edge of the display screen (grip suppression may be decreased or removed after an initial gripping of the device on the curved area of the display such that a user is capable of selecting a desired icon.  See ¶ 0130 and Fig. 6B.  Furthermore, Bae distinguishes between a first area 612-1, which contains displayed UI elements, and a second area 612-2, which does not, and processing inputs subsequent to the initial grip suppression in the first area while disregarding inputs made in the second area).

Regarding claim 10, Bae discloses wherein the decreasing the grip suppression is effective to allow user selection of the selectable element of the user interface displayed within the region of the curved display edge of the display screen (grip suppression may be decreased or removed after an initial gripping of the device on the curved area of the display such that a user is capable of selecting a desired icon.  See ¶ 0130 and Fig. 6B).

Regarding claim 11, Bae discloses recognizing the user selection of the selectable element displayed within the region of the curved display edge of the display screen as an input to initiate the device application action (user input after removal of grip suppression may be processed on a displayed application icon, at ¶ 0130).

Regarding claim 12, Bae discloses maintaining an increased level of grip suppression in the curved edges of the display screen outside of the region of the curved display edge of the display screen in which the selectable element of the user interface is displayed (inputs made in a region of the curved display not displaying application icons may be disregarded after the initial grip suppression is removed, at ¶ 0130).

	Regarding claim 15, Bae discloses receiving a device grip position of a user grip holding the wireless device (a device sensor may determine if the device is being gripped, as well as a shape or position of the grip, at ¶ 0125 and 0127);
determining the device grip position is proximate the region of the curved display edge in which the selectable element of the user interface is displayed (grip shape or position may be sensed, at ¶ 0125 and 0127, including touching of a region of a display near selectable graphical user interface elements.  See Fig. 6B); and
the decreasing the grip suppression in the region of the curved display edge proximate the selectable element is responsive to the device grip position being proximate the region (grip suppression may be removed from an application icon region of the curved area display and maintained within a portion of the display not including icons, at ¶ 0130 and displayed in Fig. 6B).

	Regarding claim 17, Bae discloses a method, comprising:
displaying a selectable element on a display screen with curved display edges (Bae discloses an electronic device having a curved display including a main display area and auxiliary display area for displaying selectable application icons.  See ¶ 0016 and 0170, and Figs. 3A and 22A);
determining the selectable element is displayed within a region of a curved display edge of the display screen (selectable application icons are displayed on a curved portion of the device, as seen in Fig. 6B and disclosed at ¶ 0130);
decreasing the grip suppression in the region of the curved display edge proximate the selectable element based on the determining the selectable element is displayed within the region of the curved display edge of the display screen (grip suppression may be removed from an application icon region of the curved area display and maintained within a portion of the display not including icons, at ¶ 0130 and displayed in Fig. 6B.  Furthermore, Bae distinguishes between a first area 612-1, which contains displayed UI elements, and a second area 612-2, which does not, and processing inputs subsequent to the initial grip suppression in the first area while disregarding inputs made in the second area); and
maintaining an increased level of grip suppression in the curved display edges of the display screen outside of the region of the curved display edge of the display screen in which the selectable element is displayed (inputs made in a region of the curved display not displaying application icons may be disregarded after the initial grip suppression is removed, at ¶ 0130.  Furthermore, Bae distinguishes between a first area 612-1, which contains displayed UI elements, and a second area 612-2, which does not, and processing inputs subsequent to the initial grip suppression in the first area while disregarding inputs made in the second area).

Regarding claim 18, Bae discloses wherein the decreasing the grip suppression is effective to allow user selection of the selectable element displayed within the region of the curved display edge of the display screen (grip suppression may be decreased or removed after an initial gripping of the device on the curved area of the display such that a user is capable of selecting a desired icon.  See ¶ 0130 and Fig. 6B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Pallakoff (US Publication 2005/0012723 A1).

	Regarding claim 5, Bae discloses a wireless device as in claim 4.  Bae fails to explicitly disclose such wherein the adaptive control module allows recognition of a scrolling input in the curved display edges of the display screen with the increased level of grip suppression.
	Bae discloses that subsequent to the disregarding of an initial user touch to a side display area, a touch input to a second area 612-2 that does not contain UI elements may be “disregarded”, which may include not processing or discarding information on a touch input to the second area.  See ¶ 0130.  Bae further discloses receiving touch inputs on the second area 612-2 such that “the controller 190 may process the output value related to the touch input to be null or process a function of limiting so as not to provide visual feedback corresponding to the touch input”, at ¶ 0131, establishing that inputs to the second area may indeed be processed.
	Pallakoff discloses a touch-operated wireless device similar to Bae.  Furthermore, Pallakoff discloses touch sensitive edges of a portable multimedia client, wherein the display of the device may “curve around to…become the side of the device”, and inputs to the touch-sensitive edges may result in a scrolling operation.  See Pallakoff, ¶ 0089-0204.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the wireless device including grip suppression of Bae to include the display edge inputs controlling a scrolling operation as in Pallakoff.  One would have been motivated to make such a combination for the advantage of efficiently and intuitively controlling some behaviors of devices by touching touch sensitive areas in certain ways.  See Pallakoff, Abstract.
	 
	Claims 13 and 19 recite limitations analogous in scope to those of claim 5, and as such are rejected under similar rationale.

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Miwa (US Publication 2017/0231148 A1, hereinafter Miwa).

	Regarding claim 6, Bae discloses the wireless device as in claim 1.  Bae fails to explicitly disclose such, wherein the adaptive control module is configured to:
determine the user interface corresponds to a foreground active device application causing the selectable element of the user interface displayed within the region of the curved display edge of the display screen to be active; and
decrease the grip suppression in the region of the curved display edge proximate the selectable element responsive to the selectable element of the user interface being active.
	Miwa discloses a touch-enabled graphical user interface similar to Bae.  Furthermore, Miwa discloses wherein the graphical user interface may “gray out” and make not selectable icons of the graphical user interface in response to selected focus of a particular portion of a display, and allow selection of relevant “active” icons, such that accidental selection of such icons is avoided.  See Miwa, ¶ 0102.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the interface of Bae to include the graying out of icons in order to avoid accidental selection as in Miwa.  
One would have been motivated to make such a combination for the advantage of avoiding accidental selection of graphical user interface elements on a touchscreen device, a problem concerning both Bae (¶ 0006) and Miwa (¶ 0102).

Regarding claim 14, Bae discloses the method as recited in claim 9.  Bae fails to explicitly disclose such, further comprising:
determining that the user interface corresponds to a foreground active device application causing the selectable element of the user interface displayed within the region of the curved display edge of the display screen to be active; and
the decreasing the grip suppression in the region of the curved display edge proximate the selectable element is responsive to the selectable element of the user interface being active.
	Miwa discloses a touch-enabled graphical user interface similar to Bae.  Furthermore, Miwa discloses wherein the graphical user interface may “gray out” and make not selectable icons of the graphical user interface in response to selected focus of a particular portion of a display, and allow selection of relevant “active” icons, such that accidental selection of such icons is avoided.  See Miwa, ¶ 0102.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the interface of Bae to include the graying out of icons in order to avoid accidental selection as in Miwa.  
One would have been motivated to make such a combination for the advantage of avoiding accidental selection of graphical user interface elements on a touchscreen device, a problem concerning both Bae (¶ 0006) and Miwa (¶ 0102).

Regarding claim 20, Bae discloses the method as recited in claim 17.  Bae fails to explicitly disclose such, further comprising:
determining that the user interface corresponds to a foreground active user interface causing the selectable element displayed within the region of the curved display edge of the display screen to be active; and
the decreasing the grip suppression in the region of the curved display edge proximate the selectable element is responsive to the selectable element of the user interface being active.
Miwa discloses a touch-enabled graphical user interface similar to Bae.  Furthermore, Miwa discloses wherein the graphical user interface may “gray out” and make not selectable icons of the graphical user interface in response to selected focus of a particular portion of a display, and allow selection of relevant “active” icons, such that accidental selection of such icons is avoided.  See Miwa, ¶ 0102.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the interface of Bae to include the graying out of icons in order to avoid accidental selection as in Miwa.  
One would have been motivated to make such a combination for the advantage of avoiding accidental selection of graphical user interface elements on a touchscreen device, a problem concerning both Bae (¶ 0006) and Miwa (¶ 0102).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Uno (US Publication 2015/0363086 A1, hereinafter Uno).

Regarding claim 8, Bae discloses the wireless device as recited in claim 1.  Bae fails to explicitly disclose such, wherein the adaptive control module is configured to:
determine that the selectable element of the user interface has moved to display outside of the region of the curved display edge of the display screen;
determine a new region of the curved display edge of the display screen in which the selectable element of the user interface is displayed; and
decrease the grip suppression in the new region of the curved display edge proximate the selectable element displayed within the new region of the curved display edge of the display screen.
	Uno discloses a mobile device enacting systems and methods for preventing erroneous input on its graphical user interface similar to Bae.  Furthermore, Uno discloses wherein element icons may be moved to varying areas of the display, and placed into further areas that either allow input or seek to limit erroneous input.  See Uno, ¶ 0055.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the interface of Bae to include the icon repositioning and error suppression areas of Uno.  One would have been motivated to make such a combination for the advantage of allowing greater control over the input and selection of display elements, resulting in the minimization of erroneous operation of the device.  See Uno, ¶ 0001.

	Regarding claim 16, Bae discloses the method as recited in claim 9.  Bae fails to explicitly disclose such, further comprising:
determining that the selectable element of the user interface has moved to display outside of the region of the curved display edge of the display screen;
determining a new region of the curved display edge of the display screen in which the selectable element of the user interface is displayed; and
decreasing the grip suppression in the new region of the curved display edge proximate the selectable element displayed within the new region of the curved display edge of the display screen.
	Uno discloses a mobile device enacting systems and methods for preventing erroneous input on its graphical user interface similar to Bae.  Furthermore, Uno discloses wherein element icons may be moved to varying areas of the display, and placed into further areas that either allow input or seek to limit erroneous input.  See Uno, ¶ 0055.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the interface of Bae to include the icon repositioning and error suppression areas of Uno.  One would have been motivated to make such a combination for the advantage of allowing greater control over the input and selection of display elements, resulting in the minimization of erroneous operation of the device.  See Uno, ¶ 0001.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145